Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of November 4,
2012, is made by and among MEI Pharma, Inc., a Delaware corporation (the
“Company”) and the Purchasers listed on Exhibit A hereto, together with their
permitted transferees (each, a “Purchaser” and collectively, the “Purchasers”).

RECITALS:

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”).

B. Each Purchaser, severally and not jointly, desires to purchase, and the
Company desires to sell, upon the terms and conditions stated in this Agreement,
the aggregate number of units (the “Units”) set forth opposite such Purchaser’s
name on Exhibit A hereto, for a purchase price of $0.50 per Unit, with each such
Unit consisting of (i) one share (each a “Share” and, collectively, the
“Shares”) of the Company’s common stock, par value $0.00000002 per share (the
“Common Stock”), and (ii) one warrant (each a “Warrant” and, collectively, the
“Warrants”), in substantially the form attached hereto as Exhibit B, to purchase
0.70 shares of Common Stock with an exercise price of $0.52 per share (rounded
up to a whole share). The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares”. The Units, the Shares,
the Warrants and the Warrant Shares are collectively referred to herein as the
“Securities”.

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 1.

D. On or prior to the Closing Date, the parties hereto shall execute and deliver
a Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Shares and the Warrant Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

E. On or prior to the Closing Date, the Company shall execute and deliver
Governance Agreements, substantially in the form attached hereto as Exhibit D
(the “Governance Agreement”), with Vivo Ventures and with New Leaf each which
sets forth certain rights and obligations of the Company and the other party
thereto concerning, among other things, certain corporate governance matters.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “2011 PIPE Participation Right” means the right of the investors named in
the Amended and Restated Securities Purchase Agreement, dated May 16, 2011,
between the Company and such investors, as amended, to purchase up to 35% of any
equity securities offered by the Company to third parties on or prior to
September 28, 2013 on the same terms and conditions as offered to such third
parties.

1.2 “Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

1.3 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling”
and “controlled” shall have meanings correlative to the foregoing).

1.4 “Board” means the Board of Directors of the Company.

1.5 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

1.6 “Bylaws” means the Amended and Restated Bylaws of the Company, adopted as of
July 2, 2012.

1.7 “Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, dated April 29, 2002.

1.8 “Closing” has the meaning set forth in Section 2.2.

1.9 “Closing Date” has the meaning set forth in Section 2.2.

1.10 “Common Stock” has the meaning set forth in the Recitals.

1.11 “Company” has the meaning set forth in the preamble.

1.12 “Environmental Laws” has the meaning set forth in Section 3.26.

1.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.14 “FDA” means the U.S. Food and Drug Administration.

1.15 “Financial Statements” means the financial statements of the Company
included in the SEC Documents.

1.16 “Governance Agreement” has the meaning set forth in the Recitals to this
Agreement.

1.17 “Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

1.18 “Hazardous Materials” has the meaning set forth in Section 3.26.

1.19 “Insolvent” has the meaning set forth in Section 3.12.

1.20 “Intellectual Property” has the meaning set forth in Section 3.8.

1.21 “Investment Company Act” means the Investment Company Act of 1940, as
amended.

1.22 “Latest Balance Sheet” shall mean the audited or unaudited, as the case may
be, balance sheet of the Company included in the SEC Documents.

1.23 “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations or condition
(financial or otherwise) of the Company and its Subsidiaries,

 

2



--------------------------------------------------------------------------------

individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents;
provided, however, that neither of the following shall be deemed to constitute a
Material Adverse Effect: (i) a change in the market price or trading volume of
the Common Stock, (ii) any effect resulting from entering into this Agreement or
the announcement of the transactions contemplated by this Agreement,
(iii) changes in United States generally accepted accounting principles,
(iv) changes in law, regulation or other binding directives or orders issued by
any Governmental Authority so long as such changes do not have a materially
disproportionate effect on the Company, or (v) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company specific changes) so long as such changes do
not have a materially disproportionate effect on the Company.

1.24 “Material Agreements” has the meaning set forth in Section 3.6.

1.25 “New Leaf’ means New Leaf Ventures II, L.P.

1.26 “No-Shop Period” has the meaning set forth in Section 5.7(a).

1.27 “Offering” means the private placement of the Company’s Securities
contemplated by this Agreement.

1.28 “Outside Date” means March 15, 2013.

1.29 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

1.30 “Placement Agent” means Stifel Nicolaus & Company, Incorporated.

1.31 “Pre-Notice” has the meaning set forth in Section 5.6(b).

1.32 “Principal Market” has the meaning set forth in Section 3.5(a).

1.33 “Principal Stockholder” means Novogen Limited.

1.34 “Pro Rata Share” has the meaning set forth in Section 5.6(a).

1.35 “Purchasers” has the meaning set forth in the preamble.

1.36 “Purchase Price” has the meaning set forth in Section 2.3.

1.37 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

1.38 “Registrable Shares” has the meaning set forth in the Registration Rights
Agreement.

1.39 “Registration Rights Agreement” has the meaning set forth in the Recitals.

1.40 “Registration Statement” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Shares pursuant to the provisions of the Registration Rights
Agreement, including any amendments or supplements to such registration
statements.

 

3



--------------------------------------------------------------------------------

1.41 “Required Holders” means (1) prior to the Closing, the Purchasers entitled
to purchase at least sixty percent (60%) of the Shares issuable hereunder, as
set forth on Exhibit A hereto, and (2) after the Closing, the holders of at
least sixty percent (60%) of the Registrable Shares.

1.42 “Required Reserve Amount” has the meaning set forth in Section 3.4

1.43 “Reverse Stock Split” has the meaning set forth in Section 2.1.

1.44 “ROFR Waiver” has the meaning set forth in Section 2.4(a).

1.45 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

1.46 “S*Bio Milestone Shares” means the shares of Common Stock that may become
issuable to S*Bio Pte Ltd. upon the achievement of certain clinical and
regulatory achievements by the Company pursuant to the terms of the Asset
Purchase Agreement, dated as of August 7, 2012, between the Company and S*Bio
Pte Ltd.

1.47 “SEC” means the United States Securities and Exchange Commission.

1.48 “SEC Documents” has the meaning set forth in Section 3.6.

1.49 “Securities” has the meaning set forth in the Recitals.

1.50 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

1.51 “Share” or “Shares” has the meaning set forth in the Recitals.

1.52 “Stockholder Approval” means the effectiveness of approval of the issuance
and sale of the Securities contemplated by this Agreement by stockholders
representing a majority of the outstanding shares of Common Stock entitled to
vote thereon, as required under the Nasdaq Listing Rules, which effectiveness
shall not be deemed to occur until the expiration of the 20 calendar day period
following distribution of an information statement on Schedule 14C required by
Rule 14c-2(b) under the Exchange Act.

1.53 “Subsequent Financing” has the meaning set forth in Section 5.6(a).

1.54 “Subsequent Financing Notice” has the meaning set forth in Section 5.6(b).

1.55 “Subsidiaries” has the meaning set forth in Section 3.1.

1.56 “Transaction Documents” means this Agreement, the Warrants, the
Registration Rights Agreement and the Governance Agreements.

1.57 “Units” has the meaning set forth in the Recitals.

1.58 “Vivo Ventures” means Vivo Ventures Fund VII, L.P. and Vivo Ventures VII
Affiliates Fund, L.P..

1.59 “Warrant Shares” has the meaning set forth in the Recitals.

1.60 “Warrants” has the meaning set forth in the Recitals.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

2.1 Closing. At the Closing, the Company will issue and sell to each Purchaser,
and each Purchaser will, severally and not jointly, purchase from the Company
the number of Units set forth opposite such Purchaser’s name on Exhibit A. The
Purchasers acknowledge that the Company has authorized a 1-for-10 reverse stock
split (the “Reverse Stock Split”). Should the Reverse Stock Split be effected
prior to the Closing, the number of Units, Shares, Warrants and Warrant Shares
set forth on Exhibit A, as well as the per share purchase price and the exercise
price of the Warrants, will be subject to appropriate adjustment upon the
occurrence of the Reverse Stock Split or for any other stock dividend, stock
split, stock combination, reclassification or similar transaction.

2.2 Closing Date. The closing of the transaction contemplated by this Agreement
will take place two (2) Business Days following the satisfaction of all
conditions to Closing set forth in Article 6 of this Agreement (the “Closing
Date”) and the closing (the “Closing”) will be held at the offices of Morgan,
Lewis & Bockius LLP, 101 Park Avenue, New York, NY 10178 or at such other time
and place as shall be agreed upon by the Company and the Purchasers hereunder of
a majority in interest of the Securities.

2.3 Purchase Price. The aggregate purchase price for the Units to be purchased
by each Purchaser at the Closing (the “Purchase Price”) will be the amount set
forth opposite each such Purchaser’s name on Exhibit A.

2.4 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser:

(i) unless alternative arrangements are agreed to with a particular Purchaser,
facsimile copies of one or more stock certificates (or copies thereof provided
by the Company’s transfer agent or a copy of an irrevocable instruction letter
from the Company to such transfer agent to issue such stock certificates), free
and clear of all restrictive and other legends (except as expressly provided in
Section 4.7 hereof), evidencing such number of Common Shares set forth opposite
such Purchaser’s name on Exhibit A hereto under the heading Common Shares,
subject to appropriate adjustment upon the occurrence of the Reverse Stock Split
or for any other stock dividend, stock split, stock combination,
reclassification or similar transaction;

(ii) a Warrant, issued in the name of such Purchaser, pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares set
forth opposite such Purchaser’s name on Exhibit A hereto under the heading
Warrant Shares, subject to appropriate adjustment upon the occurrence of the
Reverse Stock Split or for any other stock dividend, stock split, stock
combination, reclassification or similar transaction;

(iii) the Registration Rights Agreement, duly executed by the Company;

(iv) the Governance Agreements, duly executed by the Company;

(v) the Officers Certificate described in Section 6.1(c) and such other
certificates as are provided for in Section 6.1;

(vi) a legal opinion of counsel to the Company dated as of the Closing Date, in
the form of Exhibit E, executed by such counsel and delivered to the Purchasers.
The Placement Agent shall be entitled to rely on the legal opinion of counsel to
the Company and shall be an addressee thereof; and

(vii) the irrevocable waiver of the 2011 PIPE Participation Right in respect of
the Securities to be issued hereunder, duly executed by the holders thereof (the
“ROFR Waiver”).

 

5



--------------------------------------------------------------------------------

(b) At the Closing, each Purchaser listed on Exhibit A shall deliver or cause to
be delivered to the Company:

(i) the Purchase Price payable by such Purchaser in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing to such Purchaser by the Company for such purpose; and

(ii) the Registration Rights Agreement, duly executed by such Purchaser; and

(iii) in the case of Vivo and New Leaf, a Governance Agreement with the Company,
duly executed by Vivo and New Leaf, as applicable.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchasers and the Placement
Agent that:

3.1 Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and is in good standing or
its equivalent under any applicable foreign jurisdiction in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.

3.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under the Transaction
Documents, to consummate the transactions contemplated hereby and thereby and to
issue the Securities in accordance with the terms hereof. The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including the issuance of the Securities) have been duly authorized by the
Company’s Board of Directors or an authorized committee thereof, and, except for
the Stockholder Approval, no further consent or authorization of the Company,
its Board of Directors, or its stockholders is required. The Transaction
Documents have been duly executed by the Company and constitute a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

3.3 Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of (a) 113,000,000 shares of Common Stock,
$0.00000002 par value per share, of which 21,673,482 shares are outstanding on
the date hereof; and (b) 100,000 shares of preferred stock, par value $0.01 per
share, of which 1,000 shares of Series A Convertible Preferred Stock are issued
and outstanding on the date hereof, which are currently convertible, at any
time, into an aggregate of 4,827,000 shares of Common Stock and which may be
convertible, upon the achievement of certain development milestones relating to
the Company’s isoflavone-related drug compounds, into 9,654,000 shares of Common
Stock. All of the outstanding shares of capital stock are duly authorized,
validly issued, fully paid, and nonassessable, have been issued in compliance in
all material respects with applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any

 

6



--------------------------------------------------------------------------------

preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. As of the date hereof, the Company has outstanding options
to purchase an aggregate of 1,422,389 shares of Common Stock and warrants to
purchase an aggregate of 5,380,377 shares of Common Stock. To the extent the
Reverse Stock Split is effected prior the Closing, the outstanding Common Stock,
options and warrants set forth in this Section 3.3 will be appropriately
adjusted on a pro rata basis to reflect the Reverse Stock Split. Other than
(x) as described in this Section 3.3, (y) the S*Bio Milestone Shares, and
(z) the 2011 PIPE Participation Right, (i) none of the Company’s capital stock
is subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries; (iii) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to the Registration Rights Agreement and any other agreements disclosed
in the SEC Documents); (vi) there are no outstanding securities or instruments
of the Company or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries;
(vii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or any of its Subsidiary’s’
respective businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.

3.4 Issuance of Securities. The issuance of the Common Shares and the Warrants
are duly authorized and, upon issuance in accordance with the terms hereof,
shall be validly issued and free from all taxes, liens and charges with respect
to the issue thereof and the Common Shares shall be fully paid and nonassessable
with the holders being entitled to all rights accorded to a holder of Common
Stock. As of the Closing, a number of shares of Common Stock shall have been
duly authorized and reserved for issuance which equals or exceeds 100% of the
aggregate of the maximum number of shares of Common Stock (the “Required
Reserved Amount”) issuable upon exercise of the Warrants, without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants. Upon exercise in accordance with the Warrants, the Warrant Shares will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

3.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including the issuance of the Securities) will not
(i) subject to Stockholder Approval as provided in Section 5.9, result in a
violation of any memorandum of association, certificate of incorporation,
certificate of formation, any certificate of designations or other constituent
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or the articles of association or bylaws of
the Company or any of its Subsidiaries or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
(iii) subject to

 

7



--------------------------------------------------------------------------------

Stockholder Approval as provided in Section 5.9, result in a violation of any
law, rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organizations to which the Company or its securities are
subject, including The NASDAQ Capital Market (the “Principal Market”) and laws
of the State of Delaware applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected except, in the cases of (ii) and (iii) above, to the extent
such violations could not reasonably be expected to have a Material Adverse
Effect.

(b) Neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person, other than the Stockholder Approval, in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof other than such as have been made or obtained, and except for the
registration of the Shares and Warrant Shares under the Securities Act pursuant
to the Registration Rights Agreement, any filings required to be made under
federal or state securities laws, and any required filings or notifications
regarding the issuance or listing of additional shares with the Nasdaq Capital
Market. Subject to Stockholder Approval, the issuance by the Company of the
Securities shall not have the effect of delisting or suspending the Common Stock
from the Principal Market.

(c) Neither the Company nor any of its Subsidiaries is in violation of any term
of or in default under any certificate of designations of any outstanding series
of preferred stock of the Company, its Certificate of Incorporation or Bylaws or
their organizational charter or memorandum of association or certificate of
incorporation or articles of association or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries has
conducted its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(d) SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act,
as amended, and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits) incorporated by reference
therein that were filed prior to the date hereof (all of the foregoing filed
prior to the date hereof being hereinafter referred to herein as the “SEC
Documents”). The Company has delivered to each Purchaser true and complete
copies of the SEC Documents not available on the EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the Financial Statements and the
related notes complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements and the related notes have been
prepared in accordance with accounting principles generally accepted in the
United States, consistently applied, during the periods involved (except (i) as
may be otherwise indicated in the Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC’s rules and instructions for Quarterly Reports on Form 10-Q) and fairly
present in all material respects the consolidated financial position of the
Company as of the dates thereof and the consolidated results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited

 

8



--------------------------------------------------------------------------------

statements, to normal and recurring year-end audit adjustments). All material
agreements that were required to be filed on or prior to the date hereof as
exhibits to the SEC Documents under Item 601 of Regulation S-K to which the
Company or any Subsidiary of the Company is a party, or the property or assets
of the Company or any Subsidiary of the Company are subject, have been filed as
exhibits to the SEC Documents (all such material agreements being hereinafter
referred to as the “Material Agreements”). All Material Agreements are valid and
enforceable against the Company in accordance with their respective terms,
except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally, (ii) as enforceability may be subject
to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws and (iii) as otherwise described in the SEC Documents. The
Company is not in breach of or default under any of the Material Agreements, and
to the Company’s knowledge, no other party to a Material Agreement is in breach
of or default under such Material Agreement, except in each case, for such
breaches or defaults as would not reasonably be expected to have a Material
Adverse Effect. The Company has not received a notice of termination nor is the
Company otherwise aware of any threats to terminate any of the Material
Agreements. No other information provided by or on behalf of the Company to the
Purchasers which is not included in the SEC Documents, including, without
limitation, information included in the disclosure schedules to this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

3.6 Absence of Litigation. As of the date hereof, other than the pending
de-listing proceedings before the Principal Market, there is no action, suit,
proceeding, inquiry or investigation before or by the Principal Market, any
court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against or affecting the
Company or any of its Subsidiaries, the Common Stock or any of the Company’s or
its Subsidiaries’ officers or directors in their capacities as such that if
determined adversely to the Company or other such party would reasonably be
expected to have a Material Adverse Effect or would reasonably be expected to
impair the ability of the Company to perform its obligations under the
Transaction Documents. Neither the Company nor any of its Subsidiaries, nor any
director or officer thereof, is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty relating to the Company or its Subsidiaries.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC of the Company or any of its
Subsidiaries or any current or former director or officer of the Company or its
Subsidiaries. The Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Company’s knowledge,
the SEC has not issued any such order.

3.7 Patents and Trademarks. To the Company’s knowledge, the Company and its
Subsidiaries own all trademarks, trade names, service marks, service mark
registrations, service names, original works of authorship, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property”) necessary to
conduct their respective businesses as now conducted except as would not
reasonably be expected to have a Material Adverse Effect. None of the Company’s
Intellectual Property Rights have expired or terminated or have been abandoned
or are expected to expire or terminate or are expected to be abandoned within
the next three years from the date of this Agreement except as would not
reasonably be expected to have a Material Adverse Effect. The Company does not
have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property of others, except as would not reasonably be expected to
have a Material Adverse Effect. There is no claim, action or proceeding being
made or brought or, to the knowledge of the Company or any of its Subsidiaries,
threatened against the Company or its Subsidiaries regarding its Intellectual
Property Rights, except as would not reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property.

 

9



--------------------------------------------------------------------------------

3.8 FDA and Regulatory Matters. Except as set forth in the SEC Documents, the
Company is conducting its business in compliance with the rules and regulations
of the FDA and all applicable federal, state and local laws, orders, rules,
regulations, directives, decrees and judgments of each of the jurisdictions in
which it is conducting business, including, without limitation, all applicable
local, state and federal laws and regulations governing health, sanitation,
safety, zoning and land use, except where the failure to be so in compliance
would not have a Material Adverse Effect. There are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings before the FDA or any other federal, state, local or foreign
governmental bodies that involve or affect the Company, its existing products or
product candidates which, individually or in the aggregate, if subject to an
unfavorable decision, ruling or finding, would be reasonably likely to result in
a Material Adverse Effect.

3.9 Compliance with Applicable Laws. The Company has not violated or infringed,
nor is it in violation or infringement of, any order, writ, injunction or decree
of any Governmental Authority in connection with its activities or use or
operation of its real properties, except where such violation or infringement
would not reasonably be expected to have a Material Adverse Effect on the
Company. The Company and each of its officers, directors, agents and employees
are in compliance with all applicable laws, except where such non-compliance
would not reasonably be expected to have a Material Adverse Effect on the
Company. Except to the extent resolved, dismissed or withdrawn, (i) to the
Company’s knowledge, no claims have been filed against the Company alleging a
violation of any applicable law and (ii) the Company has not received any
written notice of non-compliance with any applicable laws.

3.10 Placement Agents. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Purchaser or its investment advisor) relating to or arising out of the
transactions contemplated hereby, including, without limitation, placement agent
fees payable to the Placement Agent in connection with the sale of the
Securities. The Company shall pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim. The Company
acknowledges that it has engaged the Placement Agent in connection with the sale
of the Securities. Other than the Placement Agent, neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the sale of the Securities.

3.11 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” or a
“promoter” or “principal underwriter” for, an “investment company” as such terms
is defined in the Investment Company Act. The Company shall conduct its business
in a manner so that it will not become subject to the Investment Company Act.

3.12 No Material Adverse Change. Since June 30, 2012, except as described or
referred to in the SEC Documents, there has not been any change in the assets,
business, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries that would reasonably
expected to have a Material Adverse Effect. Since June 30, 2012, (i) there has
not been any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company or any of its Subsidiaries on any class of
capital stock, (ii) there has not been any material change or amendment to, or
any waiver of any material right under, any Material Contract under which the
Company or any of its Subsidiaries or any of their respective assets are bound
or subject, and (iii) neither the Company nor the Subsidiaries has not incurred
any material liabilities except in the ordinary course of business or as
disclosed in the SEC Documents. The Company and its Subsidiaries, individually
and on a consolidated basis, are not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). For purposes of this Section 3(l), “Insolvent”
means, with respect to any Person, (i) the present fair saleable value of such
Person’s assets is less than the amount required to pay such Person’s total
Indebtedness (as defined in Section 3(s)), (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

10



--------------------------------------------------------------------------------

3.13 The Nasdaq Capital Market. The Common Stock is listed on The Nasdaq Capital
Market, and, except as disclosed in the SEC Documents, to the Company’s
knowledge, there are no proceedings to revoke or suspend such listing or the
listing of the Shares and the Warrant Shares. Except as disclosed in the SEC
Documents, the Company is in compliance with the requirements of the Nasdaq
Capital Market for continued listing of the Common Stock thereon and any other
Nasdaq Capital Market listing and maintenance requirements, and the execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby (including the issuance
of the Securities) will not result in any noncompliance by the Company with any
such requirements.

3.14 Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for in the past three years and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

3.15 Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor to the Company’s knowledge any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

3.16 Private Placement. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company (other than the Stockholder Approval)
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. Except as required pursuant to the
Registration Rights Agreement, none of the Company, its Subsidiaries, their
affiliates and any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions. Assuming the accuracy of the representations
and warranties of the Purchasers contained in Article 3 hereof, the issuance of
the Securities are exempt from registration under the Securities Act.

3.17 No Registration Rights. No person has the right to (i) prohibit the Company
from filing a Registration Statement or (ii) other than as disclosed on Schedule
3.17, require the Company to register any securities for sale under the
Securities Act by reason of the filing of a Registration Statement. The granting
and performance of the registration rights under this Agreement will not violate
or conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, or instrument to which the Company is a
party.

3.18 Taxes. The Company and each of its Subsidiaries (i) has made or filed all
foreign, U.S. federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or

 

11



--------------------------------------------------------------------------------

determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

3.19 Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. During the twelve months prior to the
date hereof neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant relating to any material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.

3.20 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder.

3.21 Real and Personal Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

3.22 Application of Takeover Protections. The provisions of Section 203 of the
Delaware General Corporation Law as they relate to the Company do not and will
not apply to the Purchasers’ acquisition of Securities pursuant to this
Agreement or to any of the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby will not impose any restriction on any Purchaser, or create in any party
(including any current stockholder of the Company) any rights, under any share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provisions under the
Company’s charter documents or the laws of its state of incorporation. The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

3.23 No Manipulation of Stock. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any Securities.

 

12



--------------------------------------------------------------------------------

3.24 Related Party Transactions. Except with respect to the transactions that
are not required to be disclosed, all transactions that have occurred between or
among the Company, on the one hand, and any of its officers or directors, or any
affiliate or affiliates of any such officer or director, on the other hand,
prior to the date hereof have been disclosed in the SEC Documents.

3.25 Employee Relations.

(a) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the Securities Act) has notified the Company or any such Subsidiary
that such officer intends to leave the Company or any such Subsidiary or
otherwise terminate such officer’s employment with the Company or any such
Subsidiary. No executive officer of the Company or any of its Subsidiaries, to
the knowledge of the Company or any of its Subsidiaries, is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.

(b) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

3.26 Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

3.27 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

3.28 Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

3.29 Acknowledgement Regarding Purchasers’ Trading Activity. It is understood
and acknowledged by the Company that (i) none of the Purchasers has been asked
to agree, nor has any Purchaser agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term; (ii) any Purchaser, and

 

13



--------------------------------------------------------------------------------

counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Purchasers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares is being determined and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Warrants or any of the documents executed in connection
herewith.

3.30 Disclosure. All disclosure provided to the Purchasers regarding the
Company, or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 4.

3.31 Shell Company Status. The Company is not, and has not been in the last
twelve months, an issuer identified in Rule 144(i)(1)(i).

3.32 Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable Company stock option plan
except as disclosed on Schedule 3.32 and (ii) with an exercise price at least
equal to the fair market value of the Common Stock on the date such stock option
would be considered granted under United States generally accepted accounting
principles, consistently applied, and applicable law. No stock option granted
under the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

3.33 No Disagreements. There are no material disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers formerly or presently employed by the Company
and the Company is current with respect to any fees owed to its accountants and
lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents

3.34 No Undisclosed Events, Liabilities, Developments or Circumstances. To the
Company’s knowledge, no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

14



--------------------------------------------------------------------------------

3.35 Use of Proceeds. The Company shall use the net proceeds of the sale of the
Securities under this Agreement to fund a Phase II clinical study of Pracinostat
in myelodysplastic syndrome, and for general corporate purposes and working
capital.

ARTICLE 4

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself only that:

4.1 Investment Purpose. Such Purchaser is (i) acquiring the Common Shares and
the Warrants and (ii) upon exercise of the Warrants will acquire the Warrant
Shares issuable upon exercise of the Warrants (other than pursuant to a Cashless
Exercise (as defined in the Warrants)), for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

4.2 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws.

4.3 Information. To the knowledge of the Purchaser, the Purchaser has been
furnished with all relevant materials relating to the business, finances and
operations of the Company necessary to make an investment decision, and
materials relating to the offer and sale of the Securities, that have been
requested by the Purchaser, including, without limitation, the Company’s SEC
Documents, and the Purchaser has had the opportunity to review the SEC
Documents. The Purchaser has been afforded the opportunity to ask questions of
the Company. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the SEC Documents and the Company’s representations and
warranties contained in the Agreement. Such Purchaser understands that the
Placement Agent has acted solely as the agent of the Company in this placement
of the Securities and such Purchaser has not relied on the business or legal
advice of the Placement Agent or any of its agents, counsel or affiliates in
making its investment decision hereunder, and confirms that none of such persons
has made any representations or warranties to such Purchaser in connection with
the transactions contemplated herein.

4.4 Acknowledgement of Risk.

(a) The Purchaser understands that its investment in the Securities involves a
high degree of risk.;

(b) The Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Securities, not relied upon any representations or other information (whether
oral or written) other than as set forth in the representations and warranties
of the Company contained herein and the SEC Documents, and the Purchaser has,
with respect to all matters relating to this Agreement and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Placement Agent or
counsel to the Company except with respect to the legal opinion provided for
hereunder.

 

15



--------------------------------------------------------------------------------

4.5 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.

4.6 Transfer or Resale. Such Purchaser understands that: (i) the Securities have
not been and, except as provided in the Registration Rights Agreement, are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) pursuant to an
effective registration statement pursuant to the Securities Act, (B) such
Purchaser shall have delivered to the Company an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Purchaser provides the Company
with reasonable assurance (in the form of seller and, if applicable, broker
representation letters) that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended, (or a successor rule thereto); (ii) any sale of the Securities
made in reliance on Rule 144 or Rule 144A may be made only in accordance with
the terms of Rule 144 or Rule 144A, as applicable, and further, if neither Rule
144 nor Rule 144A is applicable, any resale of the Securities under
circumstances in which the seller (or the Person (as defined below) through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and
(iii) except as provided in the Registration Rights Agreement, neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. Notwithstanding the foregoing,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities and, so long as
the pledgee is an “accredited investor” within the meaning of Rule
501(a)(1),(2), (3) or (7) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a)(1) under the Securities Act such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 4.6.

4.7 Legends.

(a) The Purchaser understands the certificates representing the Securities will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

(b) To the extent the resale of Shares or Warrant Shares is registered under the
Securities Act pursuant to an effective Registration Statement naming the holder
thereof as a selling stockholder, the Company

 

16



--------------------------------------------------------------------------------

agrees to promptly (i) authorize the removal of the legend set forth in
Section 4.7(a) and any other legend not required by applicable law from such
Shares and/or Warrant Shares and (ii) cause its transfer agent to issue such
Shares and/or Warrant Shares without such legends to the holder thereof by
electronic delivery at the applicable balance account at the Depository Trust
Company upon surrender of any stock certificates evidencing such Shares or
Warrant Shares. Any fees (with respect to the Company’s transfer agent, counsel
or otherwise) associated with the removal of such legend(s) shall be borne by
the Company. Each Purchaser hereby covenants and agrees that to the extent
resales of the Shares or Warrant Shares are made pursuant to such effective
Registration Statement, that such resales will be made only during the time that
such Registration Statement is effective and not withdrawn or suspended and only
as permitted by such Registration Statement, and otherwise in compliance with
the Securities Act (including applicable prospectus delivery obligations).

(c) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares and Warrant Shares
(i) following any sale of the Shares or Warrant Shares pursuant to Rule 144, or
(ii) if such Shares or Warrant Shares are eligible for sale under Rule 144
following the expiration of the one-year holding requirement under subparagraphs
(b)(1)(i) and (d) thereof. Following the time a legend is no longer required for
the Shares or Warrant Shares under this Section 4.7(c), the Company will, no
later than three Business Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such securities, deliver or cause to be delivered to such Purchaser a
certificate representing such securities that is free from all restrictive and
other legends. If the Company shall fail for any reason or for no reason to
issue to the holder of the Securities within three (3) Trading Days (as defined
in the Warrant) after the occurrence of any of the legend removal events
described in this Section 4.3, a certificate without such legend to the holder
or to issue such Securities to such holder by electronic delivery at the
applicable balance account at DTC, and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within three (3) Business Days after the holder’s
request and in the holder’s discretion, either (i) pay cash to the holder in an
amount equal to the holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”) at which point the Company’s obligation to deliver such unlegended
Securities shall terminate, or (ii) promptly honor its obligation to deliver to
the holder such unlegended Securities as provided above and pay cash to the
holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price (as defined in the Warrants) on the date of exercise.

4.8 Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon the execution
and delivery of this Agreement, this Agreement shall constitute a valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.

4.9 Residency. Each Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

4.10 No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock, nor
has the Purchaser, directly or indirectly, caused any Person to engage in any
short sales or similar transactions with respect to the Common Stock.

4.11 Acknowledgements Regarding Placement Agents. The Purchaser acknowledges
that the Placement Agent is acting as the placement agent for the Securities
being offered hereby and will be compensated by the Company for acting in such
capacity. The Purchaser represents that (i) the Purchaser was contacted
regarding

 

17



--------------------------------------------------------------------------------

the sale of the Securities by the Placement Agent (or an authorized agent or
representative thereof) with whom the Purchaser entered into a confidentiality
agreement and (ii) to its knowledge no Securities were offered or sold to it by
means of any form of general solicitation or general advertising.

4.12 Purchaser Status. At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) of the Securities Act.

ARTICLE 5

COVENANTS; ADDITIONAL AGREEMENTS

5.1 Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement (the “Transaction Expenses”); provided, however,
that, in the event the Closing occurs, the Company shall reimburse Vivo and New
Leaf for all reasonable Transaction Expenses in an aggregate amount not to
exceed $100,000, upon presentation of reasonably detailed invoices for such
expenses. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
applicable Securities. The Company shall pay the placement fee and reasonable
expenses of the Placement Agent in connection with the sale and issuance of the
Securities. The Company will pay all expenses incurred in connection with any
registration of the Shares and the Warrant Shares pursuant to the Registration
Rights Agreement.

5.2 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Quarterly
Reports on Form 10-Q), and will fairly present in all material respects the
consolidated financial position of the Company and consolidated results of its
operations and cash flows as of, and for the periods covered by, such financial
statements (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments).

5.3 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York City
time, on the Business Day immediately following the date hereof, the Company
shall issue a press release announcing the signing of this Agreement and
describing the terms of the transactions contemplated by this Agreement. On or
before November 5, 2012, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transactions contemplated by this
Agreement and including as an exhibit to such Current Report on Form 8-K this
Agreement, in the form required by the Exchange Act. The Company shall not
publicly disclose the name of any Purchaser or any affiliate of the Purchaser,
or include the name of any Purchaser or an affiliate of the Purchaser in any
filing with the SEC (other than in a Registration Statement and any exhibits to
filings made in respect of this transaction in accordance with periodic report
or current report filing requirements under the Exchange Act) or any regulatory
agency, without the prior written consent of such Purchaser, which consent shall
not be unreasonably withheld, except to the extent such disclosure is required
by law or regulations, in which case the Company shall provide each Purchaser
whose name is to be disclosed with prior notice of such disclosure and a
reasonable opportunity to comment on the proposed disclosure insofar as it
relates specifically to such Purchaser.

5.4 Sales by Purchasers. Each Purchaser will sell any Shares and Warrant Shares
held by it in compliance with applicable prospectus delivery requirements, if
any, or otherwise in compliance with the requirements for an exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder. No Purchaser will make any sale, transfer or other disposition of
the Securities in violation of federal or state securities laws.

 

18



--------------------------------------------------------------------------------

5.5 Reservation of Common Stock. The Company shall reserve and keep available at
all times during which the Warrants remain exercisable, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue Warrant Shares pursuant to this Agreement

5.6 Purchasers’ Right of First Refusal.

(a) In the event the Company proposes to offer equity or equity equivalent
securities including without limitation any debt, preferred stock or other
investment or security that is, at any time during its life convertible into or
exchangeable or exercisable for, directly or indirectly, Common Stock (the
“Equity Securities”) to any person prior to December 31, 2013 (a “Subsequent
Financing”), each Purchaser then holding at least 3.0 million Shares, as
adjusted for any stock splits, stock dividends, or recapitalizations of the
Company or similar events, shall have the right to purchase its pro rata portion
of the Equity Securities to be issued in such Subsequent Financing, based on its
equity ownership of the Company on an outstanding basis (its “Pro Rata Share”),
unless the Subsequent Financing is a registered public offering, in which case
the Company shall offer each Purchaser the right to participate in such public
offering when it is lawful for the Company to do so; provided, however, in each
case, that the total amount of Equity Securities which the Purchasers shall have
the right to purchase pursuant to this Section 5.6 shall be such amount as may
be available after the Company has fulfilled its obligations under the 2011 PIPE
Participation Right with respect to such Equity Securities. Notwithstanding the
foregoing, if the Subsequent Financing is a public offering and the Purchasers
as a matter of law are unable to participate, then the offering of securities to
the Purchasers pursuant to this Section 5.6 shall be made by the Company in a
concurrent private placement and not in such public offering. In any such
private placement: (i) the offer of the securities in such private placement
shall be made on the same terms and conditions as the offer of the securities in
the public offering, (ii) the closing of the private placement shall occur
concurrently with the closing of the Subsequent Financing, (iii) the securities
offered to the Purchasers in the private placement shall be deemed to have been
issued in such Subsequent Financing for the purpose of calculating the Pro Rata
Share, and (iv) the company shall provide registration rights substantially
identical to those provided in the Registration Rights Agreement with respect to
the securities purchased in the private placement.

(b) At least five Business Days prior to the planned closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such
financing. Upon the request of a Purchaser, and only upon a request by such
Purchaser, the Company shall, subject to the Purchaser entering into a customary
confidentiality agreement, promptly, but no later than 1 Business Day after such
request, deliver a notice to such Purchaser (such additional notice, a
“Subsequent Financing Notice”). The Subsequent Financing Notice shall describe
in reasonable detail the proposed terms of such Subsequent Financing, the amount
of proceeds intended to be raised thereunder, the Person or Persons through or
with whom such Subsequent Financing is proposed to be effected, and attached to
which shall be a term sheet or similar document relating thereto.

(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 3rd Business Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 3rd Business Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate.

(d) If by 5:30 p.m. (New York City time) on the 3rd Business Day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than its Pro Rata Share,
then the Company may effect the remaining portion of such Subsequent Financing
on the terms and with the Persons set forth in the Subsequent Financing Notice.

(e) If by 5:30 p.m. (New York City time) on the 3rd Business Day after all of
the Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than their
Pro Rata Share, each such Purchaser shall have the right to purchase that
portion of the other Purchaser’s Pro Rata Share that such other Purchaser is not
purchasing.

 

19



--------------------------------------------------------------------------------

(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 5.6, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Business Days after the date
of the initial Subsequent Financing Notice.

(g) The rights set forth in this Section 5.6 shall terminate upon an
acquisition, merger or consolidation of the Company and shall not apply to
(i) shares of Common Stock issued upon exercise of any warrants; (ii) shares of
Common Stock issued upon conversion of the Company’s outstanding Series A
Convertible Preferred Stock, (iii) the S*Bio Milestone Shares, (iv) shares of
Common Stock issued pursuant to equity awards made previously or in the future
under the Company’s equity incentive plans approved by the Board, (v) securities
issued in connection with license or co-promotion arrangements, equipment lease
financing arrangements, credit agreements, debt financings, royalty interest
financings or other commercial transactions approved by the Board,
(vi) securities issued pursuant to a merger, consolidation, acquisition or
similar business combination approved by the Board, or (vii) securities issued
in connection with any stock split, stock dividend, or recapitalization of the
Company.

5.7 No-Shop.

(a) Subject to the exception set forth in Sections 5.7(b) below, from the date
of this Agreement until the earliest of (1) the termination of this Agreement
pursuant to Article 7, or (2) the Closing (such period, the “No-Shop Period”),
neither the Company nor any of the Company’s employees, officers or directors
(or any representative acting on their behalf) shall directly or indirectly
solicit or provide any information to or enter into any agreement with any
corporation, other entity, or person other than one or more of the Purchasers,
or any of their respective affiliates, concerning any acquisition of any of the
securities of, or all or substantially all of assets of, the Company or any
merger of the Company or any subsidiary of the Company or any sale of any
material assets or any sale of any shares of the Company or any of its
affiliates, other than pursuant to outstanding compensatory stock options,
warrants, convertible preferred stock or other contractual commitments,
including the 2011 PIPE Participation Right, made and approved by the Board
prior to the date of this Agreement. If, during the No-Shop Period, the Company,
any of its subsidiaries, or any officer, director, employee, representative or
other agent of the Company or any of its subsidiaries, receives any inquiry or
offer from any other company or person with respect to the acquisition of the
Company, its securities, or all or any material portion of its assets (whether
by stock purchase, asset acquisition, merger, or otherwise), then the Company
immediately shall advise the Purchasers of such inquiry or offer (including all
terms thereof) and provide to the Purchasers copies of all written documents
memorializing or relating to such inquiry or offer.

(b) Notwithstanding the provisions of Sections 5.7(a), if any Purchaser fails to
fulfill its obligations to purchase the Units on the terms and subject to the
conditions of this Agreement, or provides notice to the Company of its intention
not to fulfill such obligations, the Company may offer and sell such Units to
other Persons, including the other Purchasers, on the same terms and conditions
as set forth in this Agreement and such Persons shall be made party to this
Agreement. Nothing in this Section 5.7(b) shall be deemed to relieve any such
Purchaser from any liability for any breach of this Agreement.

5.8 Amendment of Certificate of Incorporation/By-Laws. The Company will use best
efforts to hold a meeting of its stockholders within three (3) months of the
Closing to consider, and the Company will recommend the approval of, among other
matters, the Amended and Restated Certificate of Incorporation of the Company in
substantially the form attached as Exhibit G hereto and to give effect to any
other obligations of the Company contemplated by the Governance Agreement. Upon
adoption of such Amended and Restated Certificate of Incorporation, the Company
shall approve the Amended and Restated By-Laws of the Company in substantially
the form attached as Exhibit H hereto and to give effect to any other
obligations of the Company contemplated by the Governance Agreement.

 

20



--------------------------------------------------------------------------------

5.9 Consent. The Company will use best efforts (1) to obtain an irrevocable
consent of the Principal Stockholder as soon as reasonably practicable after the
date hereof approving, among other matters, the transactions contemplated by the
Transaction Documents and (2) to file with the SEC promptly and in no event
later than five Business Days after the date hereof, and to promptly provide
each stockholder of the Company with, an information statement complying with
the requirements of the Exchange Act, in a form reasonably acceptable to Vivo
and New Leaf after review by counsel to Vivo and New Leaf, the expenses of which
review shall be deemed Transaction Expenses for purposes of Section 5.1,
informing such stockholders of the actions taken in accordance with the Reverse
Stock Split and the Stockholder Approval such filing.

5.10 Conduct of Business. The Company, and its Subsidiaries, shall conduct its
business in the ordinary course and its business shall not be conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Securities is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the Closing Date, as though made on the Closing
Date, except for representations and warranties that speak as of a specific
date, which shall be required to be true and correct (to the extent specified
above) only as of such specific date.

(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) Officer’s Certificate. The Purchaser shall have received a certificate,
executed by the an executive officer of the Company, dated as of the Closing
Date, certifying as to the fulfillment of each of the conditions set forth in
Sections 6.1(a) and 6.1(b) in form and substance reasonably acceptable to such
Purchaser;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would be expected to have
or result in a Material Adverse Effect.

(e) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Morgan, Lewis & Bockius LLP, counsel
to the Company, in substantially the form attached hereto as Exhibit E. The
Placement Agent shall be entitled to rely on the legal opinion of counsel to the
Company and shall be an addressee thereof.

(f) Listing. The Shares and the Warrant Shares shall be designated for quotation
or listing on the Nasdaq Capital Market, subject to official notice of issuance.

(g) Registration Rights Agreement. The Company shall have delivered to such
Purchaser the Registration Rights Agreement, duly executed by the Company.

(h) Governance Agreement. The Company shall have delivered Governance Agreements
to each of Vivo and New Leaf, such Governance Agreement duly executed by the
Company.

 

21



--------------------------------------------------------------------------------

(i) Waiver of Right of First Refusal. The Company shall have received the ROFR
Waiver and such waiver shall remain in full force and effect.

(j) Nasdaq Listing. The Common Stock shall be listed on the Nasdaq Capital
Market.

(k) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing one or more
certificates representing such Shares set forth opposite such Purchaser’s name
on Exhibit A hereto, subject to the occurrence of the Reverse Stock Split;
provided, however, that if such Purchaser has indicated to the Company at the
time of execution of this Agreement a need to settle “delivery versus payment”,
the Company shall deliver to such Purchaser or such Purchaser’s designated
custodian such original stock certificates and Warrants to be acquired by such
Purchaser.

(l) No Governmental Prohibition/Injunction. No statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by this Agreement and no legal proceeding shall be pending or
threatened in writing wherein an unfavorable judgment, order, decree,
stipulation or injunction would prevent consummation of any of the transactions
contemplated by this Agreement or cause any of such transactions to be rescinded
following consummation of such transactions.

(m) Stockholder Approval. The Stockholder Approval shall have been obtained.

(n) Good Standing Certificates. The Company shall have delivered to such
Purchaser (i) a certificate evidencing the incorporation and good standing of
the Company and each of its Subsidiaries in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction and (ii) a certificate evidencing the Company’s qualification as a
foreign corporation in good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company conducts business,
as of a date within five (5) days of the Closing Date.

(o) Certified Certificate of Incorporation. The Company shall have delivered to
such Purchaser a certified copy of the Certificate of Incorporation as certified
by the Secretary of State (or comparable office) of the State of Delaware within
five (5) days of the Closing Date.

(p) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions adopted by the Company’s Board of
Directors, (ii) the Certificate of Incorporation and (iii) the Bylaws, each as
in effect at the Closing, in form and substance reasonably acceptable to such
Purchaser.

6.2 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such stock
certificate(s) and Warrants to each Purchaser is subject to the waiver by the
Company or fulfillment as of the Closing Date of the following conditions:

(a) Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the Purchase Price for the Securities being
purchased hereunder as set forth opposite such Purchaser’s name on Exhibit A
hereto.

(b) Representations and Warranties. The representations and warranties made by
each Purchaser in Article 3 shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the Closing Date, as though made on the Closing
Date, except for representations and warranties that speak as of a specific
date, which shall be required to be true and correct (to the extent specified
above) only as of such specific date.

 

22



--------------------------------------------------------------------------------

(c) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

(d) No Governmental Prohibition. The sale of the Securities by the Company shall
not be prohibited by any law or governmental order or regulation.

(e) Stockholder Approval. The Stockholder Approval shall have been obtained.

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written consent of the Company and each Purchaser;

(b) by either the Company or any Purchaser (with respect to itself only) if the
Closing has not occurred by 5:00 p.m., New York City time, on the Outside Date;
provided, however, that the right to terminate this Agreement under this
Section 7.1(b) shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time;

(c) by the Purchasers by action of the Required Holders, if there has been a
default or material breach by the Company of its representations and warranties,
covenants or agreements set forth in this Agreement, or in connection with the
transactions contemplated hereby, which default or material breach is incapable
of being cured or, if capable of being cured has not been cured within 15 days
following receipt by the Company from such Purchasers of written notice of such
default or material breach (specifying in reasonable detail the claimed default
or material breach and demand of its cure or satisfaction) provided, however,
that such Purchasers will not have the right to terminate this Agreement
pursuant to this Section 7.1(c) if it is in default or material breach of any
representations, warranties, covenants or agreements hereunder; and

(d) by the Company, if there has been a default or material breach by the
Required Holders of the representations and warranties, covenants or agreements
of the Required Holders set forth in this Agreement, or in connection with the
transactions contemplated hereby, which default or material breach is incapable
of being cured or, if capable of being cured has not been cured within 15 days
following receipt by such Purchasers from the Company of written notice of such
default or material breach (specifying in reasonable detail the claimed default
or material breach and demand of its cure or satisfaction); provided, however,
that the Company will not have the right to terminate this Agreement pursuant to
this Section 7.1(d) if it is in default or material breach of any
representations, warranties, covenants or agreements hereunder;

7.2 Effect of Termination. Each party’s right of termination under Section 7.1
is in addition to any other right it may have under this Agreement or otherwise,
and the exercise of a party’s right to terminate this Agreement in accordance
with Section 7.1 will not constitute an election of remedies. If this Agreement
is terminated pursuant to Section 7.1, this Agreement will be of no further
force or effect; provided, however, that (i) this Section 7.2 and Article 8
shall survive the termination of this Agreement and will remain in full force
and effect, and (ii) the termination of this Agreement will not relieve any
party from any liability for any breach of this Agreement occurring prior to
termination; provided, however, that if this Agreement is terminated for any
reason other than pursuant to Section 7.1(d), the Company shall remain obligated
to reimburse the non-breaching Purchasers for the expenses described in
Section 5.1 above.

 

23



--------------------------------------------------------------------------------

ARTICLE 8

GOVERNING LAW; MISCELLANEOUS

8.1 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

8.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

8.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

8.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

8.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto and, with respect to any Purchaser, any letter agreements
requested by such Purchaser and executed by the Company with reference to this
Agreement) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and Required Holders or waived by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 8.5
shall be binding upon such party, including with respect to any Securities
purchased under this Agreement at the time outstanding and held by such party
(including securities into which such Securities are convertible and for which
such Securities are exercisable) and each future holder of all such securities.

 

24



--------------------------------------------------------------------------------

8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email, telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:

 

If to the Company:    MEI Pharma, Inc.    11975 El Camino Real, Suite 101    San
Diego, CA 92130    Attn: Secretary    Fax: 858-792-5406    With a copy to:   
Morgan, Lewis & Bockius LLP    101 Park Avenue    New York, NY 10178    Attn:
Steven A. Navarro, Esq.    Fax: 212-309-6001

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.

8.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchasers, and no Purchaser may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company.

8.8 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and the
Placement Agents, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

8.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

8.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

8.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case.

8.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive the
Closing Date.

8.13 Indemnification.

(a) In consideration of each Purchaser’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Purchaser and
each other holder of the Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and

 

25



--------------------------------------------------------------------------------

against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Purchaser or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities that is permissible
under applicable law.

(b) Promptly after receipt by an Indemnitee under this Section 8.13 of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 8.13, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Purchasers
holding at least a majority of the Securities issued and issuable hereunder. The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld conditioned or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or requires an Indemnitee to take, or refrain
from taking, any action. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.

(c) The indemnification required by this Section 8.13 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(d) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

26



--------------------------------------------------------------------------------

8.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant thereto shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

8.15 Exculpation. Each Purchaser acknowledges that it is not relying upon any
person, firm or corporation, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. Each
Purchaser agrees that no other Purchaser nor the respective controlling persons,
officers, directors, partners, agents or employees of any other Purchaser shall
be liable to any other Purchaser for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Securities.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

MEI PHARMA, INC. By:  

/s/ Daniel P. Gold

Name:   Daniel P. Gold Title:   Chief Executive Officer

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

Vivo Ventures Fund VII, L.P.    By:    Vivo Ventures VII, LLC    Its:    General
Partner       By:   

/s/ Albert Cha

         Albert Cha          Managing Member   

Address:    575 High Street #201       Palo Alto, CA 94301    Facsimile:   
650-688-0815   

 

Vivo Ventures VII Affiliates Fund, L.P.    By:    Vivo Ventures VII, LLC    Its:
   General Partner       By:   

/s/ Albert Cha

         Albert Cha          Managing Member   

Address:    575 High Street #201       Palo Alto, CA 94301    Facsimile:   
650-688-0815   

 



--------------------------------------------------------------------------------

New Leaf Ventures II, L.P.   

By:   New Leaf Venture Associates II, L.P.    Its:   General Partner      By:   
New Leaf Venture Management II, L.L.C.      Its:    General Partner      By:   

/s/ Srinivas Akkaraju

        Srinivas Akkaraju         Managing Director   

Address:    2500 Sand Hill Rd       Suite 203       Menlo Park, CA 94025   



--------------------------------------------------------------------------------

APT Pharmaceuticals, Inc.   By:   

/s/ Albert Cha

        Albert Cha         Chairman    Address:   575 High Street #201   Palo
Alto, CA 94301 Facsimile:   650-688-0815   

 



--------------------------------------------------------------------------------

Baker Brothers Life Sciences, L.P. By: Baker Bros. Advisors, LLC Its: Management
company and investment adviser, pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner

   By:   

/s/ Scott Lessing

Scott Lessing

President

  

Address:

Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065

Fax: (212) 339-5688

 

14159, L.P. By: Baker Bros. Advisors, LLC Its: Management company and investment
adviser, pursuant to authority granted to it by 14159 Capital, L.P., general
partner to 145159, L.P., and not as the general partner

   By:   

/s/ Scott Lessing

         Scott Lessing          President   

Address:

Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065

Fax: (212) 339-5688



--------------------------------------------------------------------------------

667, L.P., (account #1) By: Baker Bros. Advisors, LLC       Its: Management
company and investment adviser, pursuant to authority granted to it by Baker
Biotech Capital, L.P., general partner to 667, L.P., and not as the general
partner

   By:   

/s/ Scott Lessing

         Scott Lessing          President   

Address:

Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065

Fax: (212) 339-5688

 

667, L.P., (account #2) By: Baker Bros. Advisors, LLC       Its: Management
company and investment adviser, pursuant to authority granted to it by Baker
Biotech Capital, L.P., general partner to 667, L.P., and not as the general
partner

   By:   

/s/ Scott Lessing

         Scott Lessing          President   

Address:

Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065

Fax: (212) 339-5688



--------------------------------------------------------------------------------

Blackwell Partners, LLC

 

By:  

/s/ David R. Shumate

Name:   David R. Shumate Title:   Executive Vice President Address:   DUMAC,
Inc.   280 S. Mangum Street, Suite 210   Durham, NC 27701-3675 By:  

/s/ Geoffrey D. Keegan

Name:   Geoffrey D. Keegan Title:   Investment Manager Address:   DUMAC, Inc.  
280 S. Mangum Street, Suite 210   Durham, NC 27701-3675



--------------------------------------------------------------------------------

RA Capital Healthcare Fund, LP

By:

 

/s/ Peter Kolchinsky

Name:

  Peter Kolchinsky

Title:

  Manager

Address:

  20 Park Plaza, Suite 1200   Boston, MA 02116

Facsimile:

  617-778-2510



--------------------------------------------------------------------------------

Three Arch Opportunity Fund, L.P. By:  

/s/ Richard Lin

Name:   Richard Lin Title:   General Partner Address:   3200 Alpine Road  
Portola Valley, CA 94028   650-529-8000 Facsimile:   650-529-8039



--------------------------------------------------------------------------------

/s/ Mahendra Shah

   Mahendra Shah Address:    849 Avery Drive       Mountain View, CA 94043   
Facsimile:    650-688-0815   



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Purchaser

   Units      Shares      Warrants      Aggregate
Purchase  Price  

Vivo Ventures Fund VII, L.P.

     17,616,060         17,616,060         12,331,242       $ 8,808,030   

Vivo Ventures VII Affiliates Fund, L.P.

     383,940         383,940         268,758       $ 191,970   

New Leaf Ventures II, L.P.

     18,000,000         18,000,000         12,600,000       $ 9,000,000   

APT, Inc.

     8,800,000         8,800,000         6,160,000       $ 4,400,000   

667, L.P. (Account #1)

     253,800         253,800         177,660       $ 129,800   

667, L.P. (Account #2)

     195,600         195,600         136,920       $ 97,800   

Baker Brothers Life Sciences, L.P.

     5,421,000         5,421,000         3,794,700       $ 2,710,500   

1459, L.P.

     129,600         129,600         90,720       $ 64,800   

Blackwell Partners, LLC

     1,305,500         1,305,000         913,850       $ 652,750   

RA Capital Healthcare Fund, LP

     2,194,500         2,194,500         1,536,150       $ 1,097,250   

Three Arch Opportunity Fund, L.P.

     600,000         600,000         420,000       $ 300,000   

Mahendra Shah

     100,000         100,000         70,000       $ 50,000   

Total

     55,000,000         55,000,000         38,500,000       $ 27,500,000   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GOVERNANCE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

LEGAL OPINION



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CONSENT



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF AMENDED AND RESTATED BYLAWS



--------------------------------------------------------------------------------

Schedule 3.17

Piggy-Back Registration Rights

None



--------------------------------------------------------------------------------

Schedule 3.32

Non-Plan Option Grants

 

1. Pursuant to the terms of the Employment Letter Agreement, dated April 23,
2010, between Dr. Daniel P. Gold and the Company, Dr. Gold received (a) options
to purchase 110,195 shares of common stock, granted on April 23, 2010, with an
exercise price per share of $5.05, and (b) options to purchase 110,195 shares of
common stock, granted on June 7, 2010, with an exercise price per share of
$1.89.

 

2. Pursuant to the terms of the Employment Letter Agreement, dated June 1, 2011,
between Dr. Robert D. Mass and the Company, Dr. Mass received options to
purchase 177,620 shares of common stock, granted on June 1, 2011, with an
exercise price per share of $1.28.